Citation Nr: 1759541	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to a greater amount of VA burial benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1948 to April 1952 and from September 1954 to April 1955, and was in receipt of a Purple Hearts and Combat Infantryman Badge, among other medals. He passed away in March 2012; the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) following a January 2013 rating decision issued by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2017. A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file. LCM contains a June 2014 VA opinion, a May 2014 VA opinion, VA treatment records, and other documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim and that she is afforded every possible consideration. 

Regarding the claim for service connection for cause of death, remand is required to obtain an adequate medical opinion.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death. 38 U.S.C. § 1310 (2012). A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as cardiovascular disease, if manifested to the required degree within a prescribed period from the Veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability. 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2017). 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto. A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (2017).

The Veteran's death certificate listed the immediate cause of death as end stage congestive heart failure.  An underlying cause was pulmonary hypertension.  A history of PTSD was noted as a significant condition contributing to death.

At the time of the Veteran's death, service connection was not in effect for end-stage congestive heart failure or pulmonary hypertension.  Service connection was in effect for PTSD, peripheral neuropathy of the bilateral lower extremities, residuals of frozen left foot, residuals of frozen right foot, residuals of frozen right hand, residuals of frozen left hand, residuals of scars, and acquired oligodontia.

In September 2017 the appellant testified at a Travel Board hearing regarding the Veteran's cause of death. She testified that the Veteran served in Korea and that the Veteran's experiences in the war traumatized him. The appellant testified that the Veteran would scream and holler every night, that the Veteran was worried that he would hit and kill her, and that these concerns caused the Veteran stress beyond reason. The appellant also reported that she and the Veteran's psychiatrist worked together to keep the Veteran out of depression, but that the Veteran's health continued to deteriorate. The appellant further testified that she believed the doctor who signed the death certificate was in error when she listed one of the primary causes of death as end-stage congestive heart failure. The appellant reasoned that the doctor never examined the Veteran and that the Veteran was hospitalized in July 2011 for fluid swelling due to medications, but that after being taken off the medications, the Veteran lived for another eight months, showed signs of improvement, and was in good condition.

A January 2014 letter from a VA physician (Dr. K.) who cared for the Veteran between 2004 to 2011 noted that it was in his professional opinion that there were times when the Veteran would get very nervous from his PTSD experiences and at these times there was indirect evidence that the Veteran was not compliant with his medicines, particularly with allopurinol and spironolactone, would gain weight, get more gout and get nervous, experience more PTSD and have more heart failure. 

A May 2014 VA opinion was obtained. The examiner opined that he was not aware of any link between cold injury to the hands and feet and the Veteran's cause of death, which included end-stage congestive heart failure and pulmonary hypertension, with a contributory cause of history of PTSD. The examiner reasoned that cold injury to the extremities frequently results in cold intolerance after the exposure and peripheral nerve symptoms, and that it is not known to result in death or contribute to the conditions which lead to the Veteran's death. 

A June 2014 VA opinion was obtained. The examiner reviewed the claims file and opined that it was less likely than not that the Veteran's service connected PTSD contributed to his death, noting that PTSD is a psychiatric illness and that the Veteran's congestive heart failure is a medical condition, that they are distinct diagnoses and can co-exist, and that one diagnosis does not cause the other to occur. The examiner explained that congestive heart failure is a weakness of the heart muscle condition resulting in decreasing stroke volume and ejection fraction and pulmonary hypertension was due to a back-up of fluid into the lungs due to a weakened right side of the heart followed by a weakened left side of the heart (failed pump). The examiner also noted that medical literature review does not support the appellant's claim that the Veteran's PTSD contributed to his death.

The examiner also opined that it was less likely as not the Veteran's cold war injuries to his hands and feet contributed to his death. The examiner stated that the Veteran's peripheral neuropathy of bilateral lower extremities, residuals of frozen left foot, residuals of frozen right foot, residuals of frozen right hand, residuals of frozen left hand, residuals of scars, and acquired oligodontia were not listed in Part 1 of the death certificate as causes of death. The examiner reasoned that the Veteran lived a long life with his service connected conditions, that they were chronic by nature, and that the service connected conditions did not contribute to congestive heart failure and pulmonary hypertension, per medical literature review; thus, she concluded that these conditions did not cause his death. 

The VA opinions did not consider the January 2014 letter from Dr. K or the appellant's lay statements regarding PTSD and the associated stress it caused the Veteran.  For the foregoing reasons, remand is required for a new VA opinion to address these deficiencies. 

Regarding the claim for burial benefit, remand is required for the issuance of a statement of the case.  In a March 2013 letter, the RO granted the appellant's clam for burial benefits in the amount of $300.  In a March 3012 letter, the appellant stated that she was noting her disagreement with a January 2012 rating decision denying service connection for the cause of the Veteran's death.  She also noted her disagreement with the amount of the burial expenses paid and requested that the full amount be paid. To date, a statement of the case has not been issued addressing these issues. When a notice of disagreement (NOD) has been filed, the RO must issue an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41   (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC). Therefore, on remand, a statement of the case should be issued and the appellant should be afforded an opportunity to submit a substantive appeal as to this issue. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the appellant an SOC concerning her claim for the full amount of burial expenses.  Advise her that she still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning this claim.  38 C.F.R. §§ 20.200, 20.302(b) (2017).  Also advise her of the time limit for perfecting the appeal of this claim.  Only if she perfects an appeal of this additional claim should it be returned to the Board for further consideration.

2. Obtain an opinion regarding the etiology of the Veteran's cause of death.  The entire claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  
	
	     The examiner must provide the following opinions:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service connected PTSD was a principal cause of death - that is, whether singly or jointly with some other condition, it was the immediate or underlying cause of death or was etiologically related thereto?

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service connected PTSD contributed substantially or materially to the Veteran's cause of death, combined to cause death, or aided or lent assistance to the production of death?

The examiner must review and address the following: 
1) the Veteran's death certificate; 2) the multiple lay statements submitted by the appellant; 3) the September 2017 Board hearing testimony delineating the effect of the Veteran's PTSD-caused stress on his life; 4) all relevant VA treatment records; and 5) the January 2014 letter from Dr. K.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




